Exhibit 10.1
 
ADDENDUM TO SECURITIES PURCHASE AGREEMENT


This Addendum to Securities Purchase Agreement (this “Addendum”), dated April
15, 2013, is made and entered into by and between SG Blocks, Inc., a Delaware
corporation (the “Company”) and                           
(“                           ”).  Capitalized terms not otherwise defined herein
shall have the same meaning as set forth in that certain Securities Purchase
Agreement, dated as of December 27, 2012, among the Company, all of the each
purchaser identified on the signature pages thereto (the “Purchase Agreement”).
 
WHEREAS, the Company issued an 8% Senior Secured Original Issue Discount
Convertible Debenture to                            that is due October 15, 2014
(the “                            Debenture”), which is substantively identical
to the Debentures referred to in the Purchase Agreement that are due July 1,
2014.
 
NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree that that the terms and
conditions set forth below constitute an addendum to the Purchase Agreement.
 
 
1.
All references to the “Debentures” in the Purchase Agreement shall be deemed to
include the                            Debenture, and



 
2.
All references to July 1, 2014 in the Purchase Agreement as they relate to the
Debentures, shall be deemed to be a reference to October 15, 2014 in relation to
the                            Debenture.



 
 
[SIGNATURE PAGES FOLLOW]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Addendum to be duly
executed on the day and year first above written.
 



 
SG Blocks, Inc.
         
By:
     
Name:
Paul M. Galvin
   
Title:
Chief Executive Officer






                 
Name:
         








 